Citation Nr: 0731568	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  06-29 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for bilateral 
hearing loss disability, and if so, whether the reopened 
claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1959 to 
January 1979.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.

The Board notes that the veteran was scheduled for a Board 
hearing in September 2007.  The record reflects that he was 
properly notified for the hearing but failed to appear 
without explanation.  He has not requested that the hearing 
be rescheduled.  Therefore, his request for such a hearing is 
considered withdrawn.


FINDING OF FACT

In an unappealed August 2002 rating decision, the RO denied 
entitlement to service connection for bilateral hearing loss 
disability; the evidence received since the August 2002 
decision includes evidence that is neither cumulative nor 
redundant of the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
is sufficient to establish a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection bilateral hearing 
loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

Service connection for bilateral hearing loss disability was 
denied in an unappealed rating decision of August 2002 on the 
basis that the evidence failed to establish that the veteran 
had a current diagnosis of bilateral hearing loss disability 
related to his military service.  The evidence then of record 
included service medical records.

The subsequently received evidence includes private medical 
records dated in March 2005 showing that the veteran has a 
diagnosis of bilateral severe high frequency sensory hearing 
loss.  This evidence is neither cumulative nor redundant of 
the evidence previously of record and it relates to an 
unestablished fact necessary to substantiate the claim.  
Moreover, it is sufficient to establish a reasonable 
possibility of substantiating the claim.  Accordingly, it is 
new and material and reopening of the claim is in order.  


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for entitlement to 
service connection for bilateral hearing loss disability is 
granted.


REMAND

The veteran contends that his bilateral hearing loss 
disability was incurred in service.  In this regard, the 
Board notes that the veteran's December 1978 retirement 
physical exam report notes that the veteran had "mixed 
high/low frequency hearing loss."

VA is obliged to provide a medical examination or obtain a 
medical opinion there is (a) competent evidence of current 
disability or persistent or recurrent symptoms of disability; 
(b) lay or medical evidence indicating that the disability or 
symptoms may be related to service; and (c) the record does 
not contain sufficient medical evidence to decide the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2007).  

As previously noted, private medical records from March 2005 
indicate that the veteran has a current diagnosis of 
bilateral severe sensory hearing loss.  However, the veteran 
has never undergone a VA examination to determine whether he 
has hearing loss disability for VA purposes, and if so, 
whether it is etiologically related to his active military 
service.  Therefore, the Board is of the opinion that a VA 
examination is in order.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The RO or the AMC should arrange for 
the veteran to be afforded an 
audiological examination to determine the 
etiology of any currently present hearing 
loss disability.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history (to include a 
complete review of the veteran's service 
medical records), and with consideration 
of sound medical principles, the examiner 
should provide an opinion with respect to 
whether there is a 50 percent or better 
probability that the veteran's hearing 
impairment is etiologically related to 
his active military service.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

2.  The RO or the AMC should undertake any 
other indicated development.

3.  Then, the RO or the AMC should 
adjudicate the veteran's reopened claim 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals






 Department of Veterans Affairs


